Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 1 of 11




                   EXHIBIT 8
                   Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 2 of 11
                           State of Wisconsin\Government Accountability Board
Post Office Box 7984
212 East Washington Avenue, Third Floor
Madison, WI 53707-7984                                                                                        KEVIN J. KENNEDY
Voice (608) 266-8005                                                                                    Director and General Counsel
Fax (608) 267-0500
E-mail: gab@wisconsin.gov
http://gab.wi.gov

__________________________________________________________________________________________

           July 1, 2011


           The Honorable Alberta Darling, Senate Co-Chair
           Joint Committee on Finance
           Room 317 East, State Capitol
           Madison, WI 53707-7882

           The Honorable Robin Vos, Assembly Co-Chair
           Joint Committee on Finance
           Room 309 East, State Capitol
           Madison, WI 53708-8593

           Dear Senator Darling, Representative Vos:

           I am pleased to provide you and members of the Joint Committee on Finance a Plan on how we, the
           Government Accountability Board, propose to expend the $1,965,200 approved by the Legislature and
           Governor Walker for implementing the new Voter Photo ID Law. We appreciate the Committee’s
           support. This Plan is submitted in response to the language contained in the 2011-2013 Biennial
           Budget, which states, in part:

                No later than July 1, 2011, and before making any expenditures under section 7.08 (12) of the
                statutes or 2011 Wisconsin Act 23, section 144 (1), for the purpose of outreach or public
                information, the government accountability board shall transmit to the co-chairpersons of the
                joint committee on finance in writing, a plan identifying the specific proposed purposes for
                the expenditures and proposed amounts to be expended for each specific purpose.

           The Government Accountability Board’s fiscal analysis estimated that $2,180,900 was necessary to
           fully and successfully implement the Voter Photo ID Law. The Legislature appropriated $1,965,200
           for 2011-2013, which includes $165,200 earmarked for training local election officials. The approval
           of a lesser amount of funds than requested necessitated some adjustments to the Board’s Act 23
           implementation budget as summarized in attached Plan. In addition to the specific requirement that
           expenditures be identified for outreach and public information, we are providing an overview of the
           Board’s overall spending Plan for the biennium to implement the requirements of Act 23.

           Thank you for your favorable consideration of our proposed Plan. I may be contacted at 608-261-8683
           or Kevin.Kenendy@wi.gov to respond to questions you may have.

           Sincerely,

           Government Accountability Board



           Kevin J. Kennedy
           Director and General Counsel

           Enclosure
      Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 3 of 11

                                                  2
cc:   Legislative Fiscal Bureau (2)
      Department of Administration
      Members, Government Accountability Board
      Nathaniel E. Robinson, Elections Division Administrator
      Sharrie L. Hauge, Chief Administrative Officer
                   Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 4 of 11
                           State of Wisconsin\Government Accountability Board
Post Office Box 7984
212 East Washington Avenue, Third Floor
Madison, WI 53707-7984                                                                                             KEVIN J. KENNEDY
Voice (608) 266-8005                                                                                         Director and General Counsel
Fax (608) 267-0500
E-mail: gab@wisconsin.gov
http://gab.wi.gov

__________________________________________________________________________________________

                                          Government Accountability Board
                       Budget Details for Implementing the Voter Photo Identification Law

                                                        Agency Request: $2,180,900
                                                        Approved Budget: $1,965,200


                                                              Budget Summary


           1.      Public Information, Outreach, and Training/Education                                  $751,300

                          Public Information Multi-Media Campaign             ($436,100)
                          Public Outreach Campaign                            ($150,000)
                          Training/Education/Technical Assistance             ($165,200)

           2.      Program Support                                                                       $698,702

                          Personnel (Staffing Costs)                          ($599,292)
                          Staff Travel                                         ($30,000)
                          Equipment                                            ($10,000)
                          Administrative Expense                               ($59,410)

           3.      Statewide Voter Registration System (SVRS)                                            $515,199

                          Modifications for Implementing Photo ID            ($515,199)

           4.      Budget Total
                                                                               (1,965,200)               $1,965,200


                                                          Budget Narrative


           1.      Public Information/Outreach and Training/Education
                   ($751,300)

                   A.      Public Information Multi-Media Campaign
                           ($436,100)

                           Act 23 contains the following language:

                           SECTION 144.0Nonstatutory provisions.
                           (1) PUBLIC INFORMATIONAL CAMPAIGN. In conjunction with the first regularly
                           scheduled primary and election at which the voter identification requirements of this act
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 5 of 11
                                              2
     initially apply, the government accountability board shall conduct a public informational
     campaign for the purpose of informing prospective voters of the voter identification
     requirements of this act.

     Action Plan:

     The Board will conduct a comprehensive, statewide campaign to inform and educate the
     public about the voter identification requirements of Act 23. In its original fiscal estimate
     for SB-6, the Board projected a multi-media public education campaign would cost
     $500,000, based on the budgets of previous state-sponsored campaigns for tourism,
     economic development and public health (H1N1 flu prevention). Due to the reduced
     budget, the Board intends to spend $436,100 for the public information campaign.

     There are several existing State contracts for advertising and public relations services. The
     Board proposes to use one of these contractors to purchase professional services for
     assisting to develop and deploy the statewide campaign. The Board will not use the firm
     for developing the text/information for the source materials/documents as that will be the
     responsibility of our knowledgeable staff. The advertising and public relations expertise
     would be use in deciding how to more effectively allocate limited advertising dollars. The
     Board will select an agency to assist staff in:

        Identifying target audiences and demographics
        Tailoring campaign themes to reach those audiences
        Producing advertisements but not drafting/developing the text
        Developing strategies and budgets for the deployment of paid media
         (Includes the optimal mix of electronic, print, outdoor and online advertising)
        Managing media buys and placing advertisements.

     In preparing the details of this budget Plan, staff consulted with a state advertising / public
     relations firm this is currently providing services to a State agency. To fulfill the specific
     directive regarding the first regular primary and election to which the law applies, we
     anticipate conducting focused waves of advertising prior to the February 21 primary and
     the April 5 general election / presidential preference primary. The recommended statewide
     campaign would consist of radio, billboards (posters), transit, online and print ads, and
     would generate more than 70 million impressions. The public informational campaign
     would be continued in conjunction with the Partisan Primary and General Elections in the
     fall of 2012, which involve much higher voter turnout than the spring elections.

     In order to conduct a campaign that also includes television advertisements, staff was
     informed that a budget of $892,000 would be required, and would generate approximately
     117 million impressions. Board staff is not recommending inclusion of paid television
     advertising for budgetary reasons.

     In addition to the paid multi-media campaign, the Board anticipates making extensive use
     of free/earned media through public service announcements, news releases, news
     conferences, and interviews with news media outlets. These activities will be carried out
     by existing Board staff as well as by project staff to be hired exclusively for assisting with
     the implementation of the Photo ID Law.

B.   Public Outreach Campaign
     ($150,000)
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 6 of 11
                                              3
    Act 23 contains the following language:

    SECTION 95. 7.08 (12) of the statutes is created to read:
    7.08 (12) ASSISTANCE IN OBTAINING PROOF OF IDENTIFICATION. Engage in
    outreach to identify and contact groups of electors who may need assistance in obtaining or
    renewing a document that constitutes proof of identification for voting under s. 6.79 (2) (a),
    6.86 (1) (ar), or 6.87 (4) (b) 1., and provide assistance to the electors in obtaining or
    renewing that document.

    Action Plan:

    In its fiscal estimate for SB-6, the Board projected a public outreach campaign would cost
    $150,000. This dollar amount was based on the budget for a state-sponsored anti-smoking
    campaign, as well as advice from public relations professionals with expertise in
    conducting outreach campaigns. The Board plans to spend $150,000 for outside assistance
    with the public outreach campaign. The overall campaign will be conducted using a
    combination of Board staff, including project staff to be hired exclusively for assisting with
    the implementation of the Photo ID Law, and outside consultants.

    As previously stated, Wisconsin has several existing State contracts for advertising and
    public relations services. The Board proposes to use one of these contractors to purchase
    professional services for developing and deploying the outreach campaign. The objectives
    of the outreach campaign will be to:

         Identify groups of eligible voters needing assistance who may not have an acceptable
          form of identification.
         Identify organizations that work with these select groups of eligible voters
         Develop educational materials for these organizations to use in training their
          members/staffs about the new Voter ID Law
         Communicate educational messages on a more personal level; intersect within the
          lifestyles and communities of the target audiences via grassroots marketing efforts
         Minimize the number of historically disadvantaged voters who arrive at the polls
          without a Photo ID that meets statutory requirements
         Direct targeted voters and groups to a dedicated website and/or help line
         Complement paid advertising initiatives

    Likely targets for the outreach campaign include:

         Elderly voters whose driver licenses or identification cards may have expired
         Both rural and urban populations
         Voters with disabilities
         Minority groups (e.g., African American/Hispanic/Hmong populations)
         College students

    The advertising/public relations firm would assist Board staff in producing the following
    materials. Note that due to their respective areas of expertise, members of the Board staff
    would develop the text.

         Short video explaining how to obtain/renew statutory identification for voting; video
          to be distributed online and on CD/DVD
         PowerPoint presentation that can be customized for different target audiences
         Banners to be used at events
         Posters
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 7 of 11
                                              4
          Brochures and other printed materials for distribution to community resource centers,
           senior citizen housing/retirement facilities, colleges, churches, physician offices,
           grocery stores, restaurants, libraries, government buildings, etc.

C.   Training/Education/Technical Assistance
     ($165,200)

     Key Statistics about Wisconsin’s Electorate:

        Wisconsin 2010 population according to the 2010 Decennial Census, was
         approximately 5.7 million residents.

        The State’s November 2010 estimated voting age population was 4,372,302. Of this
         number, 3,711,699 voting records were maintained in the Statewide Voter Registration
         System (SVRS), of which 3.5 million were eligible to vote.

        The State’s 1,850 municipalities serve 2,827 polling places that comprise 3,600
         reporting units (wards/precincts). 1,673 of the State’s cities, towns and villages have a
         population under 5,000 and are mostly rural.

        The majority of the 1,850 municipal clerks (62 percent) responsible for administering
         local elections work part-time, and the turnover rate is between 20-25% annually.
         These facts underscore the need for ongoing training and continuous support to ensure
         uniform application of the many new requirements for the voting and election
         administration provisions contained in Act 23.

        Depending on the election (the November Presidential General Election especially),
         20,000 to 30,000 poll workers are called upon to work the 2,827 polling places in both
         regular (13 hours) and split (less than 13 hours) shifts.

     Action Plan:

     Providing accurate and easy-to-understand information to the State’s Local Election
     Officials (our partners), 3.5 million voters and another one million potential voters who are
     part of the voting age population about the requirements of the new Voter Photo ID Law is
     an important and also daunting and challenging task.

     Materials will include but not be limited to brochures, pamphlets, informational flyers, and
     other documents developed for “getting out the word” through training, education, and
     technical assistance efforts, and related outreach initiatives. These training, educational,
     technical assistance and outreach initiatives are necessary and important components of the
     agency’s overall strategy in addressing and complying with the Voter ID Law, making sure
     the electorate is reached, involved and well informed of the new law and its core
     requirements.

     Obviously, a one-size-fits-all approach is not the answer. Given the manner in which
     people learn, recall, retain and act on information, an array of approaches will be used to
     make sure all reasonable and practical efforts are made to effectively reach Wisconsin’s
     citizenry, including various targeted groups through a variety of training, education and
     technical assistance efforts, and related outreach initiatives.

     Although the Training/Education/Technical Assistance task is delineated for informational
     purposes, in actuality, this component, along with the Public Information Multi-Media
     Campaign and the Public Outreach Campaign, are integrated and therefore complementary.
     Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 8 of 11
                                                         5
              Due to their interconnections, taken and implemented together, these initiatives will
              provide an effective combined tool for meeting this public policy and public information
              objective.

              In its fiscal estimate for SB-6, the Board projected a budget for training, education and
              technical assistance to local election officials of approximately $250,000. While that
              budget remains unchanged, it also includes the time of new project staff to be hired
              exclusively for assisting with the implementation of the Photo ID Law.

              The Budget Summary Line Item for Training/Education/Technical Assistance of $165,200
              contains only funds being spent for Supplies and Services. Funds designated in the budget
              for new staff who will be working on training, education and technical assistance are
              included in the Personnel line under Program Support.

              Supplies and Services costs for training, education and technical assistance include in-state
              travel to educational, training, technical assistance, and outreach sessions; production of
              polling place training aids; and production of training videos for local election officials,
              targeted groups and software for online training.

2.   Program Support
     ($698,702)

     Sufficient program support is critical to the success of an effective implementation of the Voter
     Photo ID Law. Key to this success is a cadre of knowledgeable and skilled staff.

     Action Plan:

     2011 Wisconsin Act 32, the 2011-2013 biennial budget, authorizes 5.0 two-year GPR project
     positions to implement the provisions of Act 23. The positions are to be utilized for public
     outreach and education, modification of the Statewide Voter Registration System, training of
     election officials, support of the Board's Help Desk, and revision of forms and materials.

     A.       Personnel (Staffing Costs)
              ($599,292)

              Personnel cost details are as follows:

      FTE                  Classification               Hourly      Annual       Fringe          Total
       3        PID* Elections Specialist               $23.000     $48,024      $23,124       **$213,444
       1        PID IS Resource Support Tech-Entry      $13.899     $29,021      $13,974          $42,995
          1     PID Office Operations Associate         $13.968     $29,165       $14,043         $43,208
          5     Totals                                             $202,258       $97,387     ***$299,646

     *        PID = Photo ID
     **       The total annual cost for one PID Elections Specialist is $71,148. The total annual costs for 3 PID
              Elections Specialist are $213,444
     ***      The total annual costs for the 5 PID employees are $299,646. The total funds allocated for personnel
              for the two-year time period is $599,292


              All five two-year project positions will devote 100% of their time to the implementation of
              the Voter Photo Law, and their respective primary tasks will be assigned in the following
              manner.
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 9 of 11
                                               6
          The three (3) Photo ID Elections Specialists will be the Photo ID Program
           Specialists. These project employees will prepare materials, documents and
           information for the Public Information Multi-Media Campaign, the Public Outreach
           Campaign, and for Training/Education/Technical Assistance. In addition, these
           positions will provide and conduct training, education and technical assistance, as
           well as conduct public outreach activities. Hourly salary, depending on substance
           and relevance of the Candidate’s training and experience, will not exceed $23.00.

          The one (1) Information Specialist (IS) Resource Support Tech-Entry position will be
           assigned to our Help Desk to respond to public inquiries about Photo ID, and provide
           timely and accurate information about Photo ID. Hourly salary will not exceed
           $23.00.

          The one (1) Office Operations Associate will provide program and administrative
           support to the Photo ID program and the project Photo ID staff.

     Election Administration is rooted in, and based on an array of complex Federal and State
     laws, rules, regulations and procedures. For an Election Specialist to achieve full
     performance and competence, experience gained during a four-year election cycle during
     which both a Gubernatorial and Presidential Election is conducted, is important. Time will
     not allow the five two-year project positions to go through this normal training cycle.
     Therefore, existing Government Accountability Board staff who are supported with Federal
     funds, and who have a demonstrated body of election administration program knowledge
     and experience, will be utilized as Lead Workers.

     These Lead Workers will commence planning and preparation for the implementation of
     the Photo ID Law while the five two-year Photo ID project staff are being recruited and
     hired. These Lead Workers will also participate in the hiring, orientation, training,
     coaching and guiding the new Photo ID project staff. In addition, these Lead Workers will
     assist in monitoring, overseeing and evaluating the Voter ID project staff’s work.

     Based on the Government Accountability Board’s experience and the need to obtain
     position numbers from the State Budget Office and work with the Department of
     Administration, Bureau of Human Resources, to recruit and hire the five two-year Photo ID
     project staff, it is anticipated that the recruitment, selection and initial training process will
     take about three months. The savings from personnel budget line item will be used to
     prorate the salary of Board staff who will be designated as Lead Workers for their
     respective time spent on planning and preparation for the implementation of the Photo ID
     Law while the five two-year Photo ID project staff are being recruited, hired and trained.

B.   Staff Travel
     ($30,000)

     To illustrate the environment in which the Photo ID project staff members have to operate,
     there are 114,141 miles of roads in Wisconsin. It takes about 7 hours to drive from the
     most southern part of the state to its northern peak, and about 5 hours to go from across the
     state from the far west border to the far east border. Wisconsin’s population is sparsely
     scattered over 56,145 square miles.

     Action Plan:

     Based on the Government Accountability Board’s experience in executing its regular and
     everyday election administration program activities, staff travel for implementing the new
     Photo ID Law will include numerous in-person interactions with the public and targeted
     groups, which will require a heavy travel schedule. Before, during and after elections,
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 10 of 11
                                              7
     elections specialists’ “in-the-field” travel to service local election partners and customers
     often increases to comprise 80% of their work hours. The State’s Central Fleet vehicles
     are used for this purpose. Staff always stay at lodging facilities that honor the State lodging
     rate.

     Based on the Government Accountability Board’s experience in conducting regular training
     throughout the State, and given that Photo ID is a major new public policy that
     fundamentally changes the way Wisconsin’s electorate has been voting for decades, we
     believe the information about the new law will need to be repeated in a variety of ways,
     including in-person group and classroom style meetings. These factors contribute to the
     allocation of $30,000 for travel. In addition to the costs for the State’s Central Fleet
     vehicles and lodging, this allocation also includes reimbursement for meals and related
     expenses incurred in accordance with established State Travel Guidelines.

     Example:

          Total personal expenses: $65 x 3 staff =         $195.00
          1 State Fleet Van, 2 days =                      $80.00
          Hotel, 2 nights for 3 people =                   $420.00
          $695/trip x 43 trips =                           $30,00.00

C.   Equipment
     ($10,000)

     For purposes of this Plan, equipment is defined as computers for the five two-year project
     Photo ID employees.

     Action Plan:

     Procure five computers for the five two-year project Photo ID employees at $2,000 each.

D.   Administrative Expenses
     ($59,410)

     Administrative expenses to help support the five two-year project Photo ID positions
     include: Telephone service, email accounts, office supplies, printing and postage.

     Action Plan:

     The allocation of $59,410 for supplies and services will be tracked and monitored along
     with all other expenditures associated with this Photo ID Budget.

3.   Statewide Voter Registration System (SVRS)
      Modifications for Implementing Photo ID
     ($515,199)

     Action Plan:

     The SVRS will be modified in order to track whether an absentee voter has previously
     submitted photo ID and is therefore, not required to do so with subsequent absentee ballot
     submissions. The SVRS will also need to be modified to manage the new provisional
     ballot scenarios, and training for clerks that use the SVRS will be imperative.

     The SVRS will be modified so that the voter list and absentee ballot log print-outs used on
     Election Day indicate whether the voter has to show a statutory ID (to allow for the
Case: 3:15-cv-00324-jdp Document #: 401-8 Filed: 09/18/20 Page 11 of 11
                                             8
    exemptions in the Act). This checkbox will be pre-populated based on the voter record so
    that election inspectors know if any exceptions to the legislatively-authorized ID
    requirement apply to the individual voter.

    The SVRS will be updated to reflect the new Photo ID requirements. The SVRS field
    currently labeled “ID Required” field must be changed to “Proof of Residence Required”
    on the voter list, voter application node, and the voter record. A statutory ID field must
    also be added to the voter record and voter application node so it can be displayed on the
    voter list.

    A number of reports and forms generated by SVRS must be updated. “ID Required” and
    “Proof of Residence Required” must be displayed on the absentee ballot label, absentee
    ballot log, absentee ballot log with districts, and absentee certificate envelope which are
    generated by SVRS. The existing uniform absentee instructions in SVRS will be updated
    to reflect the new procedures. The Voter Public Access feature on the Board’s website will
    be modified to display the “Proof of Residence Required” and “Statutory ID required”
    fields.

    Due to the fact that only mail-in absentee ballots exempt the voter from presenting
    acceptable photo ID at future elections, SVRS will be enhanced to designate the absentee
    ballot transmission method on all absentee labels, the voter list, and the absentee ballot log.
    The new types of care facilities eligible to be covered by special voting deputies will also
    be shown. A new absentee witness name/address verification will be created to cover the
    different acceptable witness statements available for confined electors, voters in facilities
    covered by special voting deputies, and voters in facilities not covered by special voting
    deputies. SVRS will also be modified to remove the corroborating witness as an option in
    the voter application and voter record.

    In order for these highly technical changes and modification to the Statewide Voter
    Registration System (SVRS) to be effectuated in time for the 2012 Election Cycle, a
    dedicated team of advanced-skilled IT specialists will be needed. SVRS User Acceptance
    Testing also will need to be completed.

    Modifications will be made to the SVRS’ Voter Public Access (VPA) component in order
    to allow military and permanent overseas voters to submit requests for absentee ballots
    online, without the need to present a photo ID, as they are exempted from this requirement
    under Act 23. This will require modification of SVRS to accept application from the VPA
    site. This functionality will greatly assist military and overseas voters to receive, mark,
    return and track their ballot as required by the Federal Military and Overseas Voter
    Empowerment (MOVE) Act. Significant training of clerks on this additional absentee
    application process will be required.

    It is estimated that about 1076 hours at a blended rate of $90 would be required for
    making the SVRS modifications, and about 155 hours at a blended rate of $40
    would be required for the testing.
